Citation Nr: 1219886	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-18 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to a disability rating in excess of 40 percent for a service-connected lumbar spine disability.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968 and from April 1972 to October 1989.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 40 percent disabling rating for the service-connected lumbar spine disability.  The Board remanded the instant claim on appeal for further evidentiary development in September 2010.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.


FINDING OF FACT

In a signed statement dated in May 2012, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim seeking an increased rating for his service-connected lumbar spine disability be withdrawn from appellate review.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to a disability rating in excess of 40 percent for a service-connected lumbar spine disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a signed statement dated in May 2012, received by the Board prior to the promulgation of a decision on his appeal, the Veteran expressed his desire to withdraw his appeal of his claim seeking an increased rating for his service-connected lumbar spine disability.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  As the Veteran has appropriately expressed his intent to withdraw his appeal, there are no allegations of error of fact or law for appellate consideration with regard to this claim.  Accordingly, dismissal is the appropriate action.  See 38 U.S.C.A. §  7105(d).  
.

ORDER

The claim of entitlement to a disability rating in excess of 40 percent for a service-connected lumbar spine disability is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


